Citation Nr: 1617802	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for acromegaly with osteoarthritis of the body.

6.  Entitlement to an initial compensable rating for a right leg muscle injury, residuals of a shrapnel wound. 

7.  Entitlement to an initial compensable rating for a left leg muscle injury, residuals of a shrapnel wound. 

8.  Entitlement to an initial compensable rating for a right leg scar, residuals of a shrapnel wound. 

9.  Entitlement to an initial compensable rating for a left leg scar, residuals of a shrapnel wound. 

10.  Entitlement to an initial compensable rating for atrophy of the left submaxillary gland, residuals of a shrapnel wound.

11.  Entitlement to an initial compensable rating for left inferior alveolar nerve injury, residuals of a shrapnel wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  He was awarded a Purple Heart Medal and a Combat Infantryman's Badge among his awards and decorations.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was remanded by the Board in August 2014 for further development.  

The Veteran testified at a hearing in October 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of entitlement to service connection for acromegaly with osteoarthritis of the body, disabilities of the left and right shoulders, and left and right hips are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right leg muscle injury is not manifested by moderate muscle disability.  

2.  Left leg muscle injury is not manifested by moderate muscle disability.  

3.  Right leg scar is not manifested by limitation of function.  

4.  Left leg scar is not manifested by limitation of function.

5.  Atrophy of the left submaxillary gland is not manifested by incomplete, moderate paralysis.  

6.  Left inferior alveolar nerve injury is not manifested by moderate incomplete paralysis of the nerve.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right leg muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5311 (2015).

2.  The criteria for an initial compensable rating for left leg muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5312 (2015).

3.  The criteria for an initial compensable rating for right leg scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

4.  The criteria for an initial compensable rating for left leg scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

5.  The criteria for an initial compensable rating for atrophy of the left submaxillary gland have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8299-8210 (2015).

6.  The criteria for an initial compensable rating for left inferior alveolar nerve injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2008, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board acknowledges the Veteran's representative's March 2012 request for new examinations on the Veteran's service connected claims.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board notes, however, that although the Veteran's last VA examination was in December 2008, he has not asserted that his service connected disabilities have increased in severity.  Rather, as detailed below, during his October 2015 Board hearing the Veteran testified that his disabilities have essentially remained the same.  The Board therefore finds that a new examination is not warranted as the record reflects the current level of severity for his service connected disabilities.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Right and Left Leg Muscle Injury 

In a December 2008 rating decision, the Veteran was granted service connection for right and left leg muscle injury.  He was assigned a noncompensable rating under 38 C.F.R. § 4.73, Diagnostic Code 5311 (Muscle Group XI) for the right leg and a noncompensable rating under 38 C.F.R. § 4.73, Diagnostic Code 5312 (Muscle Group XII) for the left leg.  He appeals the denial of an initial compensable rating. 

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) , particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Service treatment records show that in December 1966 while on a "company sweep" the Veteran was struck by an exploding claymore mine.  He sustained injuries to the right cheek, right, and left lower extremities, and left thigh.  Records reveal that there was bony involvement of the mandible, but no bone or nerve damage to the lower extremities.  Primary treatment involved the jaw and the submaxillary gland.

The December 2008 VA examination disclosed there were no precipitating or alleviating factors to any symptoms of the left lateral thigh and buttock or the calves.  There were no associated injuries to bony structures nerves or vascular structures of the left lateral thigh and buttock or the calves.  It was noted that the Veteran's limitation activities related to the hips were a result of degenerative arthritis leading to bilateral total hip replacement and not the result of shell fragment wound to the left lateral thigh and buttock area.  There was no tumors of the muscles and/or limitation in activities related to injury of the gastrocnemiusmuscles of either leg.  

There was no tissue loss in comparing the bilateral lateral thighs and buttocks or the bilateral calves.  There were no muscular adhesions of the left lateral thigh, the buttocks or the bilateral calves, and no evidence of tendon damage of the left lateral thigh and buttock or bilateral calves.   There was also no evidence for bone joint or nerve damage as a result of his shell fragments to the left lateral thigh buttock and calves.  Muscle strength in the hips and knees was described as excellent but there was some decreased muscular strength of the ankles however as a result of peripheral neuropathy as a result of diabetes mellitus but not the result of shell fragment wounds.  There was no evidence of muscle herniation in the left lateral thigh or buttock region or in the calves and no loss of muscle function as a result of shell fragment wounds to the left lateral thigh buttock or calves.  The VA examiner found that the hip function was affected by the bilateral total hip replacements and not by shell fragment wound to the left lateral thigh and buttock.  Bilateral knee and ankle function were not affected by shell fragment wounds to the bilateral calves according to the VA examiner.  

Shell fragment wound to the left lateral thigh with radiographic evidence for the shell fragment lodging in the region of the left gluteus medius and minimus muscles but without evidence for dysfunction was diagnosed.  Shell fragment lodging in the left gluteus medius and minimus muscle area without effect on movement strength or function of the left hip was also diagnosed.  

During the October 2015 hearing, the Veteran reported that his muscles were "all right" as long as he does not overstress them.  He stated that when his muscles start to act up, he gets off of his feet and massages them.  

Given the nature of the injury and the history of the injury, no more than slight disability has been shown for the right and left leg muscle injuries.  As shown above, the objective evidence of record at most supports a finding of slight disability.  To that end, a moderate muscle disability consists of a through and through or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  There must be evidence in the file showing service treatment for the wound, a record of consistent complaint of one or more cardinal signs and symptoms of muscle disability, and entrance (and if present, exit) scars that are small or linear, indicating short track of missile through muscle tissue.  

Here, examination revealed the wound was through and through.  The evidence, however, shows no loss of muscle function, no muscular adhesions, no evidence of tendon damage, no loss of tissue, no evidence for bone joint or nerve damage and no evidence of muscle herniation as a result of shell fragment wounds.  Furthermore, muscle strength in the hips and knees was described as excellent.  Although there was some decreased muscular strength of the ankles such was a result of peripheral neuropathy as a result of diabetes mellitus but not the result of shell fragment wounds.  

The Board has considered the provisions of DeLuca, supra, and notes that, the VA examination revealed the shell fragment lodged in the left gluteus medius and minimus muscle areas was not affecting ranges of motion of the hips.  The VA examiner also noted that any decreased strength or increased weakness, pain fatigability, or incoordination of the left hip as a result of repetitive motion in his opinion would not be the result of the shell fragment lodged in the left gluteus minimus and maximus area.  

The Board acknowledges the Veteran's complaints of pain with overuse of the joints but the evidence shows that his symptoms are not shown to be moderate.  It is noted that the Veteran is separately rated for right and left leg scar.  As discussed below in detail, however, the scars cause no functional impairment.  The above findings are against a compensable rating for right and left leg muscle injury.  

Right and Left Leg Scar

In a December 2008 rating decision, the Veteran was granted service connection for right and left leg scars.  He was assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  He appeals the denial of a compensable rating.

Diagnostic Code 7805 provides that other scars are rated based upon the limitation of function of the affected part.  Here, the December 2008 VA examination disclosed that, there was at the area of the proximal lateral left thigh exactly at the inferior aspect of a vertical left lateral buttock and thigh incision from a non-service connected left total hip replacement, a 5 cm longitudinal oval entrance wound scar which was 2 cm wide and 2 mm indented.  The scar was hypopigmented and very slightly pink and shiny.  

There was also what the Veteran stated to be an entrance wound scar just medial to the inferior most aspect of the left tibial tubercle.  The scar extended 2 cm transversely and 1 cm vertically.  It was reported to be a corresponding exit wound scar at the proximal medial left calf represented by a 2.5 cm vertical x 0.5 cm wide slightly hypopigmented cutaneous scar.  

At the junction of the mid and proximal thirds of the anterior lateral right calf was a 3 cm longitudinal x 1 cm wide x 0 5 mm deep hypopigmented cutaneous scar which the Veteran stated was an entrance wound scar.  There was a right mid-lateral calf exit wound scar which extended 3.5 cm vertically x 0.75 cm transversely.  There was no pain to palpation of the scar of the left proximal thigh area or of the entrance or exit wound scars below the knee.  

All scars of the bilateral lower extremities were stable.  They were superficial in that there was no underlying significant soft tissue damage.  The scars, however, were not deep in underlying bone and nerve and blood vessels were not injured.  There was also no inflammation, edema or keloid formation of any of the scars, and color of the surrounding skin was normal. 

Left medial lower extremity entrance and exit wound scars just distal to the left knee not causing left knee joint dysfunction were diagnosed.   Right lateral calf area entrance and exit wound scars not causing any functional impairment was also diagnosed.  

During the October 2015 hearing, the Veteran reported a Chinese claymore mine went through his calf muscle just below the knee during service.  He stated it was a through and through wound.  He noted that another piece hit his right leg and went through the calf muscle in his right leg.  The Veteran testified that the scars were "fine," and that they were not painful.  He stated, however, that they itched during cold weather.  He noted that he was not prescribed any topicals or anything for the scars but that he takes Cortisone or something similar for relief.  

With regard to Diagnostic Code 7805, the Board notes that the Veteran's scars do not result in limitation of motion or loss of function.  As the evidence does not show any disabling effects due to the scars themselves, a compensable rating is not warranted when considering Diagnostic Code 7805.

The Board has also considered other Diagnostic Codes pertaining to scars.  Under current diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  The Veteran's scars are not shown to be unstable or painful, and are less than 6 square inches in size.  As such, the scars are not of the size and/or severity to warrant a compensable rating under Diagnostic Codes 7801-7804.  

Atrophy of the left submaxillary gland

In a December 2008 rating decision, the Veteran was granted service connection for atrophy of the left submaxillary gland.  He was assigned a noncompensable rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8299-8210.  He appeals the denial of a compensable rating.

When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, DC 8299 refers to an unspecified disease of the cranial nerves, while the more specific DC 8210 provides for ratings of the paralysis of the tenth (pneumogastric, vagus) cranial nerve dependent upon the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart.  Under Diagnostic Code 8210, a 10 percent rating is assigned for incomplete, moderate paralysis, a 30 percent rating is assigned for incomplete, severe paralysis, and a 50 percent rating is warranted for symptomatology of complete paralysis.  Id.

During the December 2008 VA examination, oral examination revealed adequate production of saliva in spite of radiation of the left submaxillary gland causing it to be non-functional.  In the area of the left submaxillary gland, there was approximately 4 cm longitudinal 1 cm deep indentation of the skin by reason of loss of substance of that gland.  Total atrophy of the left submaxillary gland by reason of radiation in the military for treatment of soft tissue collection in the region of the left mandibular fracture caused by transection of the left Wharton's duct (submaxillary gland duct) caused by shell fragment wound but with adequate salivation was diagnosed.  

The Veteran reported during his October 2015 hearing that he had problems with salivating.  He stated that he has to consume additional quantities of liquid whenever he eats a meal because he does not salivate enough to moisten it.  According to the Veteran, it takes him longer to eat his food than most people.

The Board is mindful of the Veteran's reports of problems with salivating.  The evidence summarized above, however, does not meet the criteria for a 10 percent rating.  Rather, oral examination revealed adequate production of saliva and the Veteran has not described moderate impairment of his disability.  Accordingly, the criteria for a 10 percent rating for atrophy of the left submaxillary gland, i.e. moderate paralysis, has not been shown and the claim is denied. 

Left inferior alveolar nerve injury

In a December 2008 rating decision, the Veteran was granted service connection for left inferior alveolar nerve injury.  He was assigned a noncompensable rating under 38 C.F.R. § 4.124a , Diagnostic Code 8205.  He appeals the denial of a compensable rating.

Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205.

During the December 2008 VA examination, the Veteran reported that when chewing he often bites his anesthetic left lower lip and that because of anesthetic of the left lower lip he sometimes drools saliva.  The examiner noted, however, that examination revealed that such was not by reason of weakness of muscles of the left lower lip.  The Veteran also reported that when he chews he has a level 3 out of 10 pain in the left temporomandibular joint with no crepitans. 

Examination revealed the Veteran had normal light touch sensation in all other areas of the cheeks and face.  When he smiled his lips were symmetrical indicating actually no loss of muscular function, and when he blows against pursed lips the mouth face and cheeks were symmetrical again indicating no loss of upper or lower lip or cheek muscular function.  There was facial asymmetry by reason of the angle of the left mandible riding approximately 1 cm superior to the angle of the right mandible and by reason of shortening of the body of the left mandible due to bone loss.  Anesthesia of the left lower lip in the area diagramed on photographs caused by injury to the left inferior alveolar nerve a terminal sensory branch of the third division of the trigeminal nerve (cranial nerve V) caused by shell fragment wound was diagnosed.  

During the October 2015 hearing, the Veteran reported problems with salivating.  The Veteran also noted that he has not seen a physician for this condition since his December 2008 VA examination and that he was not taking medication or receiving treatment for this condition.  He indicated, however, that he involuntarily drooled on the left side of his face and that he had some left sided facial numbness.

The evidence summarized above, however, does not meet the criteria for a 10 percent rating for left inferior alveolar nerve injury.  In this regard, examination revealed normal light touch sensation, no loss of muscular function, facial asymmetry and pain 3 out of 10 in the left temporomandibular joint.  The Board also notes that the Veteran has expressed that he was not taking medication or receiving treatment for this condition.  While he has reported some numbness, involuntary drooling and taking longer to eat his food than most people, moderate incomplete paralysis of the nerve has not been shown.  Accordingly, the criteria for a 10 percent rating for left inferior alveolar nerve injury has not been met and the claim is denied.

All Rating Claims 

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

According to the record, the Veteran he has never claimed that his service-connected disabilities render him unemployable.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the record and is not currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial compensable rating for a right leg muscle injury, residuals of a shrapnel wound, is denied. 

Entitlement to an initial compensable rating for a left leg muscle injury, residuals of a shrapnel wound, is denied. 

Entitlement to an initial compensable rating for a right leg scar, residuals of a shrapnel wound, is denied.  

Entitlement to an initial compensable rating for a left leg scar, residuals of a shrapnel wound, is denied.  

Entitlement to an initial compensable rating for atrophy of the left submaxillary gland, residuals of a shrapnel wound, is denied.

Entitlement to an initial compensable rating for left inferior alveolar nerve injury, residuals of a shrapnel wound, is denied.   


REMAND

The Veteran appeals the denial of service connection for acromegaly with osteoarthritis of the body.  He claims that his acromegaly preexisted service and was aggravated by service.  According to the Veteran, he had a growth spurt before service and that it continued.  During the October 2015 hearing, the Veteran's son, a physical therapist, testified that acromegaly was accelerated during service beyond normal progression from the trauma of war.  It was further claimed that the Veteran's bilateral hip and shoulder disabilities were secondary to the acromegaly.  The Veteran has submitted medical literature on acromegaly and a May 2009 statement from private examiner Dr. S.  Dr. S stated that he had been treating the Veteran for acromegaly and that review of photos substantiates that his acromegaly started to become apparent in 1963.  

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The Veteran has not been afforded a VA examination in relation to his claim.  In light of his statements, the testimony of his son and opinion of Dr. S, the Board finds that a remand for such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his acromegaly with osteoarthritis of the body, bilateral hip and shoulder disabilities.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current acromegaly is attributable to service or any incident in service.  

If the examiner finds that the Veteran's acromegaly clearly and unmistakably preexisted his period of active duty service, he or she must address whether the preexisting disability was aggravated beyond its natural progression by service.  The examiner must take into account the Veteran's argument that the trauma of war aggravated his acromegaly beyond its naturel progression.  The examiner must also address the medical literature submitted by the Veteran in support of his claim.  

If it is found that the Veteran's acromegaly is related to service in any way, the examiner must opine whether the Veteran's current bilateral hip and bilateral shoulder disabilities are at least as likely as not (50 percent or greater probability) caused by and/or was aggravated by (permanently made worse) his acromegaly.  A complete, well-reasoned rationale must be provided for all opinions offered.

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3.	Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


